[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO PRECLUDE
The complaint alleges the plaintiff's taxicab was damaged in a collision caused by the negligence of the defendant. The plaintiff seeks damages for "physical damage to its vehicle, as well as a loss of revenue due to its downtime . . ."
On December 2, 1997, the defendant served on the plaintiff interrogatories and requests for production "concerning the plaintiff's loss of business profits," to which the plaintiff has not responded.
Pursuant to § 13-14 of the Practice Book, the plaintiff is prohibited from introducing any evidence concerning a claimed loss of revenue and/or profits and, further, at the trial of this case it shall be taken as established that the plaintiff has suffered no loss of revenue and/or profits.
Levine, J.